293 S.C. 526 (1987)
362 S.E.2d 19
The STATE, Respondent
v.
Ralph BRADLEY, Appellant.
22794
Supreme Court of South Carolina.
Heard September 21, 1987.
Decided November 9, 1987.
Asst. Appellate Defender Joseph L. Savitz, III, of S.C. Office of Appellate Defense, Columbia, for appellant.
Atty. Gen. T. Travis Medlock, Asst. Attys. Gen. Harold M. Coombs, Jr., and Amie L. Clifford, Columbia, and Sol. Charles M. Condon, Charleston, for respondent.
Heard Sept. 21, 1987.
Decided Nov. 9, 1987.
GREGORY, Justice:
Appellant was convicted of first degree criminal sexual conduct and committing a lewd act upon a minor. He was sentenced to concurrent terms of twenty-five and ten years. We affirm.
*527 The victim is appellant's daughter. She was six years old at the time of trial. Her testimony was taken by videotaped deposition pursuant to S.C. Code Ann. § 16-3-1530(G) (1985). Appellant does not challenge his daughter's competence as a witness.
The victim testified that her father penetrated her vagina on many occasions with his finger or penis and that she would hurt and bleed. Her testimony is coherent and consistent. Dr. Schue, a pediatrician, testified that the victim's hymen was damaged and her vagina enlarged indicating repeated penetration.
Dr. Schue also testified regarding common indicators of child sexual abuse including role-playing and sexually explicit behavior. This evidence is inadmissible as proof of the offense. State v. Hudnall, 293 S.C. 97, 359 S.E. (2d) 59 (1987). We find, however, that the error in its admission is harmless beyond a reasonable doubt in light of the overwhelming evidence of appellant's guilt, including the victim's competent testimony and the medical evidence. See State v. Gaskins, 284 S.C. 105, 326 S.E. (2d) 132 (1985).
Appellant's remaining exceptions are without merit and are disposed of pursuant to Supreme Court Rule 23. See State v. South, 285 S.C. 529, 331 S.E. (2d) 775 (1985) (error harmless if hearsay merely cumulative); State v. Owens, 291 S.C. 116, 352 S.E. (2d) 474 (1987) (sufficiency of indictment); State v. Bailey, 276 S.C. 32, 274 S.E. (2d) 913 (1981) (admission of photograph within trial judge's discretion). Accordingly, the judgment of the circuit court is
Affirmed.
NESS, C.J., and HARWELL, CHANDLER and FINNEY, JJ., concur.